         Case 1:19-cv-09895-VEC Document 34
                                         33 Filed 03/30/20
                                                  03/26/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)                                 USDC SDNY
asands@ipcounselors.com                                  DOCUMENT
Brieanne Scully (BS 3711)                                ELECTRONICALLY FILED
bscully@ipcounselors.com                                 DOC #:
Danielle S. Yamali (DY 4228)                             DATE FILED: 3/30/2020
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Shenzhen Smoore Technology Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SHENZHEN SMOORE TECHNOLOGY
LTD.,
Plaintiff

v.
                                                            CIVIL ACTION No.
AXXXXXXXX, et al,                                           19-cv-9895 (VEC)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Shenzhen
Smoore Technology Ltd. (“Plaintiff”), by its undersigned attorneys, hereby gives notice of
dismissal of all claims against Defendant Smart3c_china in the above-captioned action, with
prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                1
        Case 1:19-cv-09895-VEC Document 34
                                        33 Filed 03/30/20
                                                 03/26/20 Page 2 of 2



Dated: March 26, 2020                       Respectfully submitted,

                                                  EPSTEIN DRANGEL LLP


                                            BY: ___/s/ Brieanne Scully_____
                                                 Brieanne Scully (BS 3711)
                                                 bscully@ipcounselors.com
                                                 EPSTEIN DRANGEL LLP
                                                 60 East 42nd Street, Suite 2520
                                                 New York, NY 10165
                                                 Telephone: (212) 292-5390
                                                 Facsimile:      (212) 292-5391
                                                 Attorneys for Plaintiff
                                                 Shenzhen Smoore Technology Ltd.

It is so ORDERED.

                            March 30 ___, 2020.
Signed at New York, NY on ____________


                                     ________________________________
                                     Judge Valerie E. Caproni
                                     United States District Judge




                                        2
